 4:19-cr-03011-JMG-CRZ Doc # 226 Filed: 07/01/20 Page 1 of 1 - Page ID # 760



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                     4:19CR3011-3

        vs.
                                                         ORDER
DANTE D. WILLIAMS,

                       Defendant.



        Defendant has moved for new counsel or to represent himself. (Filing No.
219).

        Accordingly,

     IT IS ORDERED: For the reasons stated on the record (Filing No. 223),
defendant’s motion, (Filing No. 219), is denied.

        July 1, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
